Case 5:17-cv-02514-JGB-SHK Document 179 Filed 09/03/19 Page 1 of 3 Page ID #:1840


 1 Tina Wolfson, SBN 174806
   twolfson@ahdootwolfson.com
 2 Theodore Maya, SBN 223242
 3 tmaya@ahdootwolfson.com
   AHDOOT & WOLFSON, PC
 4 10728 Lindbrook Drive
   Los Angeles, California 90024
 5 Tel: 310-474-9111; Fax: 310-474-8585
 6
 7 Counsel for Plaintiffs
     Additional Counsel on Signature Page
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10                            EASTERN DIVISION
11
   RAUL NOVOA and JAIME CAMPOS               Civil Action No. 5:17-cv-02514-JGB-
12 FUENTES, individually and on behalf of    SHKx
   all others similarly situated,
13
                                              NOTICE OF MOTION TO
14                        Plaintiffs,         COMPEL DISCOVERY
                                              RESPONSES
15 v.
16 THE GEO GROUP, INC.,                       Hearing Date: Sept 4, 2019
                                              Time: 1:00 p.m.
17
               Defendant.                     Discovery Cutoff Date: Oct. 15,
18
                                              2019
19                                            Pretrial Conf. Date: February 10,
20                                            2020
                                              Trial Date: February 25, 2020
21
                                              The Honorable Shashi Kewalramani
22
23
24
25
26
27
28
29
                                      Discovery Motion            5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 179 Filed 09/03/19 Page 2 of 3 Page ID #:1841


 1                                  NOTICE OF MOTION
 2         In accordance with the Court’s order during the pre-motion teleconference held
 3   in this matter on August 28, 2019, the Honorable Magistrate Judge Shashi Kewalramani,
 4   presiding, Plaintiffs hereby move to compel further responses to their Requests for
 5   Production, as explained in further detail in the accompanying Joint Stipulation. The
 6   Court will hear this motion on September 4, 2019, at 1:00 p.m., the Honorable
 7   Magistrate Judge Shashi Kewalramani, presiding.
 8         The Motion follows the pre-motion conference held by the Court on August 28,
 9   2019, and multiple conferences of counsel concerning these issues. This Motion is based
10   on this Notice of Motion, the accompanying Joint Stipulation, the anticipated arguments
11   of counsel at the hearing, the files and pleadings in this action, and any matter the Court
12   may deem appropriate.
13
14   Dated:       September 2, 2019            /s/ Theodore Maya_____________
                                              Tina Wolfson (CA Bar # 174806)
15                                            twolfson@ahdootwolfson.com
16                                            Theodore W. Maya (CA Bar # 223242)
                                              tmaya@ahdootwolfson.com
17                                            AHDOOT & WOLFSON, PC
                                              10728 Lindbrook Drive
18
                                              Los Angeles, California 90024-3102
19                                            Telephone: (310) 474-9111
                                              Fax: (310) 474-8585
20
21                                            Korey A. Nelson (admitted pro hac vice)
                                              knelson@burnscharest.com
22
                                              LA Bar # 30002
23                                            Lydia A. Wright (admitted pro hac vice)
                                              lwright@burnscharest.com
24                                            LA Bar # 37926
25                                            C. Jacob Gower (admitted pro hac vice)
                                              jgower@burnscharest.com
26                                            LA Bar # 34564
27                                            BURNS CHAREST LLP
                                              365 Canal Street, Suite 1170
28                                            New Orleans, LA 70130
29
                                          Discovery Motion               5:17-cv-02514-JGB-SHK
30                                              1
31
Case 5:17-cv-02514-JGB-SHK Document 179 Filed 09/03/19 Page 3 of 3 Page ID #:1842


 1                                      Telephone: (504) 799-2845
                                        Facsimile: (504) 881-1765
 2
 3                                      R. Andrew Free (admitted pro hac vice)
                                        andrew@immigrantcivilrights.com
 4                                      TN Bar # 030513
                                        LAW OFFICE OF R. ANDREW FREE
 5
                                        P.O. Box 90568
 6                                      Nashville, TN 37209
                                        Telephone: (844) 321-3221
 7
                                        Facsimile: (615) 829-8959
 8
                                        Nicole Ramos (admitted pro hac vice)
 9                                      nicole@alotrolado.org
10                                      NY Bar # 4660445
                                        AL OTRO LADO
11                                      511 E. San Ysidro Blvd., # 333
12                                      San Ysidro, CA 92173
                                        Telephone: (619) 786-4866
13
14                                      Will Thompson (CA Bar # 289012)
                                        wthompson@burnscharest.com
15                                      Warren Burns (admitted pro hac vice)
16                                      wburns@burnscharest.com
                                        TX Bar # 24053119
17                                      Daniel H. Charest (admitted pro hac vice)
18                                      dcharest@burnscharest.com
                                        TX Bar # 24057803
19                                      BURNS CHAREST LLP
20                                      900 Jackson St., Suite 500
                                        Dallas, Texas 75202
21                                      Telephone: (469) 904-4550
22                                      Facsimile: (469) 444-5002

23
                                        Attorneys for Plaintiffs.

24
25
26
27
28
29
                                     Discovery Motion               5:17-cv-02514-JGB-SHK
30                                         2
31
